IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00212-CR

JENNA ELISE WALTON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-2304-C2


                           MEMORANDUM OPINION

       Appellant Jenna Elise Walton entered a plea of guilty to the offense of aggravated

perjury. The trial court placed Walton on four years’ deferred adjudication probation

and assessed a fine of $750.00. The State subsequently moved to adjudicate Walton’s guilt

after she violated the terms of her probation. Walton entered a plea of true to allegations

two through thirteen in the State’s first amended motion to adjudicate guilt, and the trial

court sentenced Walton to two years’ incarceration. The written judgment adjudicating

guilt reflects that the trial court additionally imposed a $750.00 fine. Although, as noted,
the trial court included a $750.00 fine in the order of deferred adjudication, the

subsequent judgment adjudicating Walton’s guilt set aside that order. See Taylor v. State,

131 S.W.3d 497, 499-500 (Tex. Crim. App. 2004).

        In one point of error, Walton asserts that the trial court erred by assessing a fine in

the written judgment because the trial court did not orally pronounce a fine as part of

Walton’s sentence after adjudicating her guilt.1 The State concedes that there was no oral

pronouncement of a fine, which our review of the record confirms.

        When there is a conflict between the oral pronouncement of a sentence and the

sentence in the written judgment, the oral pronouncement controls. Taylor, 131 S.W.3d

at 500; Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998); Freeman v. State, 554
S.W.3d 816, 817 (Tex. App.—Waco 2018, no pet.). Because the trial court did not orally

pronounce the imposition of a fine when Walton was adjudicated guilty, the trial court

erred in including a fine in the judgment.

        Accordingly, we modify the judgment adjudicating guilt to delete the $750.00 fine.

We affirm the judgment as modified.




                                                        REX D. DAVIS
                                                        Justice



1
 Walton’s attorney filed an Anders brief and a Motion to Withdraw as Attorney of Record on January 2,
2019. On March 6, 2019, Walton’s attorney filed a “Notice that Counsel Wishes to Withdraw His Previously
Filed Anders Brief and Motion to Withdraw and That Counsel Intends to File a Brief on the Merits Later
Today.” As Walton’s Amended Brief was also filed on March 6, 2019, the Motion to Withdraw as Attorney
of Record is dismissed.

Walton v. State                                                                                  Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed as modified
Opinion delivered and filed April 17, 2019
Do not publish
[CR25]




Walton v. State                              Page 3